 

Exhibit 10.3

 

DRS TECHNOLOGIES, INC.

1996 OMNIBUS PLAN

RESTRICTED STOCK AGREEMENT

 

RESTRICTED STOCK AGREEMENT, made as of the date set forth on the Notice of Grant
of Restricted Stock, attached hereto as Schedule A (the “Notice”), by and
between DRS Technologies, Inc., a Delaware corporation (the “Company”), pursuant
to the DRS Technologies, Inc. 1996 Omnibus Plan (as amended, the “Plan”) and the
employee or director of the Company named on the Notice (the “Participant”). 
Except as otherwise expressly set forth herein, this Agreement shall be
construed in accordance with the provisions of the Plan and any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan.

 

WHEREAS, the Committee has granted (as of the Issue Date as specified on the
Notice) to the Participant the shares of Restricted Stock as set forth in the
Notice.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto have agreed
and do hereby agree as follows:

 

1.                                       Grant of Award.  Pursuant to Section 10
of the Plan, the Company grants to the Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions set forth
herein, the number of shares of Restricted Stock as shown on the Notice.

 

2.                                       Vesting.  The Notice shall set forth
the Issue Date.  The shares of Restricted Stock granted to the Participant shall
vest on the third anniversary of the Issue Date (the “Vesting Date”), provided
that, as of the Vesting Date, the Participant has not incurred a termination of
employment or service with the Company.  No vesting shall occur after the
termination of the Participant’s employment or service with the Company for any
reason.

 

3.                                       Restrictions on Transfer.  Prior to the
vesting of a share of Restricted Stock, no transfer of the Participant’s rights
with respect to such share, whether voluntary or involuntary, by operation of
law or otherwise, shall be permitted.  Immediately upon any attempt to transfer
such rights, such share, and all of the rights related thereto, shall be
forfeited by the Participant.

 

4.                                       Issuance of Certificate.  Reasonably
promptly after the Issue Date with respect to shares of Restricted Stock, unless
otherwise determined by the Committee, the Company, in its sole discretion, may
either (i) issue a stock certificate, registered in the name of the Participant,
evidencing such shares; provided, however that the Company shall not cause such
a stock certificate to be issued unless it has received a stock power duly
endorsed in blank with respect to such shares; and provided further that unless
determined otherwise by the Committee such stock certificates shall be held by
the Company or its representative or (ii) establish and

 

--------------------------------------------------------------------------------


 

maintain, or cause a representative to establish and maintain, an account to
record the shares of Restricted Stock granted to the Participant and
transactions and events affecting such stock.

 

The Participant agrees that any certificate issued for Restricted Stock prior to
the lapse of any outstanding restrictions relating thereto will be inscribed
with the following legend:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE DRS
TECHNOLOGIES, INC. 1996 OMNIBUS PLAN, AS AMENDED, AND AN AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER OF SUCH SHARES AND DRS. A COPY OF THE PLAN AND
AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY OF DRS, 5 SYLVAN WAY,
PARSIPPANY, NEW JERSEY 07054.

 

Such legend shall not be removed until such shares vest pursuant to the terms
hereof.

 

5.                                       No Rights as a Stockholder.  The
Participant shall not have any rights as a stockholder with respect to any
shares of Company Stock covered by or relating to a grant of Restricted Stock
until (i) the date of issuance of a stock certificate or (ii) the establishment
of an account to record the shares of Restricted Stock granted to the
Participant.  Upon the issuance of the certificate or the creation of an
account, each as described in Section 4 above, the Participant shall have all of
the rights of a stockholder with respect to the shares of Restricted Stock,
including the right to vote on all matters with respect to which the
stockholders of the Company have the right to vote and the right to receive
dividends thereon.

 

6.                                       Dividends.  Any dividends paid on
shares of Restricted Stock shall be paid out to the Participant immediately,
whether or not the Restricted Stock has vested.

 

7.                                       Consequences of Vesting.  Upon the
vesting of a share of Restricted Stock pursuant to the terms hereof, the
restrictions set forth in Section 3, as well as any additional restrictions set
forth on the Notice, shall lapse with respect to such share.  Reasonably
promptly after a share of Restricted Stock vests, the Company shall either
(i) issue a stock certificate, registered in the name of the Participant,
evidencing such shares, free of the legend set forth in Section 4 or
(ii) deposit such shares, free of restrictions, in such Participant’s or the
Participant’s personal representative’s brokerage account via electronic
transfer.

 

2

--------------------------------------------------------------------------------


 

8.                                       Approvals.  No shares of Company Stock
shall be issued under this Agreement unless and until all legal requirements
applicable to the issuance of such shares have been complied with to the
satisfaction of the Committee.  The Committee shall have the right to condition
any issuance of shares to the Participant on the Participant’s undertaking in
writing to comply with such restrictions on the subsequent disposition of such
shares as the Committee shall deemed necessary or advisable as a result of any
applicable law or regulation.

 

9.                                       Change in Control.  Upon the occurrence
of a Change in Control, all outstanding shares of Restricted Stock granted
pursuant to this Agreement shall immediately vest and all restrictions on such
shares shall immediately lapse.

 

10.                                 Effect of Termination of Employment or
Service other than for Cause.  Upon the termination of the Participant’s
employment or service for any reason other than Cause, any and all shares to
which restrictions on transferability apply shall be immediately forfeited by
the Participant and transferred to, and reacquired by, the Company. 
Notwithstanding the foregoing, the Committee may, in its sole discretion, decide
not to terminate the Participant’s rights in such shares and the Participant
shall continue to be the owner of such shares.  If the Committee elects not to
terminate the Participant’s rights in the Restricted Stock, the Committee will
notify the Participant within thirty (30) days after the Participant’s
termination of employment or service with the Company and will set forth the
restrictions that will apply to the Participant’s continued ownership of the
Restricted Stock.  In the event of a forfeiture of shares pursuant to this
section, the Company shall repay to the Participant (or the Participant’s
estate) any amount paid by the Participant for such shares.  In the event that
the Company requires a return of shares, it shall also have the right to require
the return of all dividends paid on such shares, whether by termination of any
escrow arrangement under which such dividends are held or otherwise.

 

11.                                 Effect of Termination of Employment or
Service for Cause.  If the employment or service of the Participant is
terminated by the Company for Cause, all shares of Restricted Stock granted to
such Participant which have not vested as of the date of such termination shall
immediately be returned to the Company, together with any dividends paid on such
shares, in return for which the Company shall repay to the Participant any
amount paid by the Participant for such shares.

 

12.                                 Taxes.  The Participant shall pay to the
Company promptly upon request, and in any event at the time the Participant
recognizes taxable income in respect to the shares of Restricted Stock (or, if
the Participant makes an election under Section 83(b) of the Code in connection
with such grant, on or about the date of grant), an amount equal to the federal,
state and/or local taxes the Company determines it is required to withhold under
applicable tax laws with respect to the shares of Restricted Stock.  With the
approval of the Committee, the Participant may satisfy the foregoing requirement
by electing to have the Company withhold from delivery shares of Company Stock
having a value equal to the minimum amount of tax to be withheld.  Such shares
shall be valued at their Fair Market Value on

 

3

--------------------------------------------------------------------------------


 

the Tax Date.  Fractional share amounts shall be settled in cash. Such a
withholding election may be made with respect to all or any portion of the
shares to be delivered pursuant to a grant of Restricted Stock.  The Participant
understands that the Participant (and not the Company) shall be responsible for
any tax liability that may arise as a result of the transactions contemplated by
this Restricted Stock Agreement.

 

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, IN THE EVENT THAT THE PARTICIPANT DESIRES TO MAKE THE ELECTION.

 

13.                                 Compliance with Law and Regulations.  The
Restricted Stock granted pursuant to this Agreement, and any obligation of the
Company hereunder, shall be subject to all applicable federal, state and local
laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required.

 

14.                                 Incorporation of Plan.  This Agreement is
made under the provisions of the Plan (which is incorporated herein by
reference) and shall be interpreted in a manner consistent  with it.  To the
extent that this Agreement is silent with respect to, or in any way inconsistent
with, the terms of the Plan, the provisions of the Plan shall govern and this
Agreement shall be deemed to be modified accordingly.

 

15.                                 Notices.  Any notices required or permitted
hereunder shall be addressed to the Company, at 5 Sylvan Way, Parsippany, New
Jersey 07054, or to the Participant at the address then on record with the
Company, as the case may be, and deposited, postage prepaid, in the United
States mail.  Either party may, by notice to the other given in the manner
aforesaid, change his/her or its address for future notices

 

16.                                 Consent to Electronic Delivery.  In lieu of
issuing documents in paper format, to the fullest extent permitted by law, the
Committee may, in its discretion provide for electronic delivery of any
documents that the Company may be required to deliver (including, but not
limited to, prospectuses, prospectus supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms or communications) in connection with the grant of awards and any other
prior or future incentive award or program made or offered by the Company or its
predecessors or successors.  Electronic delivery of a document to Participant
may be via a Company e-mail system or by reference to a location on a Company
intranet site to which Participant has access.

 

17.                                 Binding Agreement; Successors.  This
Agreement shall bind and inure to the benefit of the Company, its successors and
assigns, and the Participant and the Participant’s personal representatives and
beneficiaries.

 

4

--------------------------------------------------------------------------------


 

18.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware. 
The Committee shall have final authority to interpret and construe the Plan and
this Agreement and to make any and all determinations under them, and its
decision shall be binding and conclusive upon all Persons.

 

19.                                 Amendment.  This Agreement may be amended or
modified by the Company at any time; provided that notice is provided to the
Participant in accordance with Section 15; and provided further that no
amendment or modification that is adverse to the rights of the Participant as
provided by this Agreement shall be effective unless set forth in a writing
signed by the parties hereto.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Participant has hereunto set his
hand, all as of the day and year set forth below.

 

 

DRS TECHNOLOGIES, INC.

 

 

 

 

Name:

Title:

 

 

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

 

 

 

 

Participant

Date

 

6

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DRS TECHNOLOGIES, INC.

1996 OMNIBUS PLAN

Notice of Grant of Restricted Stock

 

 

Identification

 

Name of Participant:

Address of Participant:

 

 

Participant’s Social Security Number:

 

Date of Restricted Stock Agreement:

 

Restricted Stock Granted

 

Number of shares of Restricted Stock:

 

Issue Date:

 

Vesting Date:

 

[Performance-Based Vesting:]

 

7

--------------------------------------------------------------------------------